Citation Nr: 1748017	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for fractured teeth # 6, 7, and 25.

2.  Entitlement to a disability rating greater than 20 percent for residuals of a left femur fracture.

3.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to a disability rating greater than 10 percent for a painful scar of the left thigh.

5.  Entitlement to an initial compensable rating for a linear scar of the left thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for residuals of a left femur fracture (which was characterized as residuals, fracture, left femur, motor vehicle accident), assigned an increased 20 percent rating effective July 23, 2009, for degenerative disc disease of the lumbosacral spine (which was characterized as mild degenerative disc disease, lumbar spine), and assigned an increased 10 percent rating effective July 23, 2009, for a painful scar of the left thigh (which was characterized as scar, left leg, motor vehicle accident).  The RO also determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for fractured teeth # 6, 7, and 25 (which was characterized as fractured teeth, 25, 6, 7, due to a motor vehicle accident, claimed as a dental condition, motor vehicle accident).  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in August 2013.

In a July 2013 rating decision, the RO assigned a higher 20 percent rating effective July 23, 2009, for the Veteran's service-connected residuals of a left femur fracture.  The Board next notes that, in a July 2013 Statement of the Case, the RO also granted service connection for a linear scar of the left thigh, assigning a zero percent rating effective July 23, 2009.  Having reviewed the record evidence, the Board finds that the claims should be characterized as stated on the title page.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 at the Agency of Original Jurisdiction (AOJ) in July 2010.

The AOJ notified the Veteran and his service representative of the relevant laws and regulations governing his currently appealed claims in a July 2013 Statement of the Case.

The Board observes that, in an October 2005 rating decision, the RO denied the Veteran's claim of service connection for fractured teeth # 6, 7, and 25 (which was characterized as fractured teeth 25, 6, 7, due to a motor vehicle accident, claimed as a dental condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  He also did not submit any relevant evidence or argument within 1 year of the October 2005 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for fractured teeth # 6, 7, and 25 is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 20 percent for residuals of a left femur fracture, entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbosacral spine, entitlement to a disability rating greater than 10 percent for a painful scar of the left thigh, and entitlement to an initial compensable rating for a linear scar of the left thigh are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on October 6, 2005, and issued to the Veteran and his service representative on October 12, 2005, the AOJ denied, in pertinent part, the Veteran's service  connection claim for fractured teeth # 6, 7, and 25 (which was characterized as a service connection claim for fractured teeth 25, 6, 7, due to a motor vehicle accident, claimed as a dental condition); this decision was not appealed and became final.

2.  The evidence received since the October 2005 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for fractured teeth # 6, 7, and 25 and does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied the Veteran's service connection claim for fractured teeth # 6, 7, and 25, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the October 2005 AOJ decision in support of the claim of service connection for fractured teeth # 6, 7, and 25 is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In October 2005, the AOJ denied, in pertinent part, the Veteran's service  connection claim for fractured teeth # 6, 7, and 25 (which was characterized as a service connection claim for fractured teeth 25, 6, 7, due to a motor vehicle accident, claimed as a dental condition).  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to this claim within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for fractured teeth # 6, 7, and 25 may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-4138 which was received by the AOJ on July 23, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for fractured teeth # 6, 7, and 25, the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the October 2005 rating decision that, although the Veteran fractured teeth # 6, 7, and 25 in service and received in-service dental treatment, loss of teeth was not considered a disability for VA adjudication purposes.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports, the Veteran's complete Social Security Administration (SSA) records, and additional lay statements from the Veteran.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that his fractured teeth # 6, 7, and 25 are considered a disability for VA adjudication purposes.  In other words, the newly received evidence still does not show that the Veteran experiences a dental disability for which service connection is available under the Rating Schedule.  Thus, the newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for fractured teeth # 6, 7, and 25.  Unlike in Shade, there is no evidence in this case - either previously considered in the October 2005 AOJ decision or received since that decision became final - which demonstrates that the Veteran experiences a dental disability for which service connection is available.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for fractured teeth # 6, 7, and 25.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for fractured teeth # 6, 7, and 25 is not reopened.


	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for fractured teeth # 6, 7, and 25 is not reopened.


REMAND

The Veteran also contends that his service-connected residuals of a left femur fracture, degenerative disc disease of the lumbosacral spine, painful scar of the left thigh, and linear scar of the left thigh are all more disabling than currently evaluated.  His service representative specifically asserted in a September 2017 Informal Hearing Presentation that all of these disabilities had worsened since the Veteran's most recent VA examinations.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claims for residuals of a left femur fracture and for degenerative disc disease of the lumbosacral spine, the Board notes that the most recent examinations for these disabilities occurred in January 2013.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  The Board next notes that, since the January 2013 VA examinations, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the left femur and lumbosacral spine, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examinations for the left femur and lumbosacral spine in January 2013 did not comply with Correia.  For example, there is no indication in the January 2013 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) whether the lumbosacral spine range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Similarly, the January 2013 VA bones examination does not contain range of motion findings for either the Veteran's service-connected left femur or his non-service-connected right femur.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected residuals of a left femur fracture and his service-connected degenerative disc disease of the lumbosacral spine.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

With respect to the Veteran's increased rating claims for a painful scar of the left thigh and for a linear scar of the left thigh, the Board notes initially that it is not clear from a review of the record evidence whether the Veteran has 1 or 2 scars on the left thigh.  As noted in the Introduction, the AOJ granted service connection for a linear scar of the left thigh in the July 2013 Statement of the Case although the most recent VA scars examination in January 2013 only contained findings relevant to the Veteran's service-connected painful scar of the left thigh.  The Board observes here that the Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  Nevertheless, as noted above, the Veteran's service representative contended in September 2017 that the Veteran's service-connected painful scar of the left thigh and his service-connected linear scar of the left thigh were both more disabling than currently (or initially) evaluated.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected painful scar of the left thigh and his service-connected linear scar of the left thigh.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the current nature and severity of his service-connected residuals of a left femur fracture.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH femurs in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected painful scar of the left thigh and his service-connected linear scar of the left thigh.  The examiner should distinguish between the symptomatology attributable to the service-connected painful scar of the left thigh and his service-connected linear scar of the left thigh, if possible.

5.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


